Order entered July 24, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00087-CR

                           AARON ANTHONY BROICH, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-80646-2012

                                            ORDER
         The Court GRANTS appellant’s July 19, 2013 motion for extension of time to file

appellant’s brief.

         We ORDER the Clerk of the Court to file appellant’s brief tendered as of the date of this

order.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE